Conference Call: Today, Thursday, November 3, 2011 at 10:00 a.m. ET Dial-in Numbers: 866-395-2657 or 706-902-0717 (International) Webcast / Replay URL: www.integramed.com or www.earnings.com Phone Replay: 855-859-2056 or 404-537-3406 through November 10, 2011 Conference ID #: IntegraMed® Q3 EPS increased to $0.12 vs. $0.09; Revenue Rose 15% to a Record $69.4M PURCHASE, NEW YORK — November 3, 2011 IntegraMed America, Inc. (NASDAQ: INMD), a leader in developing, marketing and managing specialty healthcare facilities in the fertilityand vein care markets, today announced results for the third quarter and the nine months ended September 30, 2011 and reviewed plans for the balance of the year. Summary Financial Results (in thousands, except per share data) Three Months Ended 9/30/11 Three Months Ended 9/30/10 % Change Nine Months Ended 9/30/11 Nine Months Ended 9/30/10 % Change Revenue: Attain Fertility Centers $ $ % $ $ % Vein Clinics % % Total Revenue $ $ % $ $ % Contribution: Attain Fertility Centers % %) Vein Clinics % %) Total contribution $ $ % $ $ %) G&A Costs $ $ %) $ $ %) Legal Settlement - - na $ - % Interest Expense %) %) Income before Inc. Taxes % %) Income Taxes % %) Net income $ $ % $ $ %) Diluted EPS $ $ % $ $ %) Diluted Shares % % Adjusted EBITDA (as defined below) (1) $ $ % $ $ %) IntegraMed uses the term "Adjusted EBITDA" when reporting financial results in accordance with SEC rules regarding the use of financial measures not calculated in accordance with generally accepted accounting principles (GAAP).Adjusted EBITDA is used as a management tool to measure and monitor financial performance, and certain of covenants in the Company’s credit facility are tied to Adjusted EBITDA.While providing useful information, Adjusted EBITDA should not be considered in isolation as a measure of financial performance under GAAP.Investors should be aware that Adjusted EBITDA may not be comparable to similarly titled measures presented by other companies and comparisons could be misleading unless all companies and analysts calculate this measure in the same fashion.A reconciliation to Adjusted EBITDA is provided below. IntegraMed CEO, Jay Higham, commented, “These results are a testament that the underlying business is healthy and that our vein care growth strategy is indeed delivering results. As we said when we launched our growth initiative in early 2010, we are building a business for the long-term and are now beginning to see the returns on those investments. In summary, we are happy with the progress we have achieved and the opportunity for long-term growth across both of our segments. We believe that our strategy is working, and are pleased to begin driving this success to the bottom line.” 1 “Our Attain Fertility Centers business continued to outperform the overall fertility market, showcasing the value-add that we bring to our partner and affiliate centers. Growth across this segment was driven at both partners and affiliates, with healthy underlying metrics, including growth in new patients and IVF and IUI cycles. However, contribution for the segment continues to be muted due to the re-allocation of G&A expenses from the corporate level that took place earlier this year. Going forward, this segment will benefit from our focus on new fertility center acquisitions, in-market mergers and continued expansion of the Attain IVF treatment financing program. “As anticipated, in our Vein Clinics business, we are seeing the contribution from the recently opened clinics as well as the added operational efficiency across our mature clinics as reflected in the almost 400% increase in contribution. With net revenues increasing by 26.8% versus the prior year, this segment of our business is reflecting both same and new-store growth that will result in continued strong performance going forward. As the roll-out of new clinics has indeed proven to be successful, we expect some minor delays in bringing to market a few of the clinics previously slated for year-end. We are reaffirming plans to open 10 new clinics in 2012 with the majority of those clinics opening in the first half of the year.” Attain Fertility Centers Q3 2011 Q3 2010 Change % Change Revenue: $
